               Case 1:20-cv-01254-MN Document 5-14 Filed 10/02/20 Page 1 of 11 PageID #: 1469

PJT Partners
                                                                                                    PiT

 Project Wood
  DISCUSSION MATERIALS




  V arch 21, 2019




Confidential
Prepared at Request of Counsel

Confidential                                                                               Debtors_Prod_00053431
                     Case 1:20-cv-01254-MN Document 5-14 Filed 10/02/20 Page 2 of 11 PageID #: 1470
                                                                                                            Confidential
                                                                                          Prepared at Request of Counsel

  Lender Perspectives
   W hile the Ad Hoc Group lenders appreciate the cooperation and sharing of information among advisors,
   frustration is mounting due to the passage of time with no protections against the backdrop of continued
   deterioration in financial performance and cash burn, and a skeptical view on being refinanced.


  While the Company's advisors have been engaged since the end of January 2019,Ad Hoc Group lenders have been actively
  monitoring the Company's situation for longer and allege an event of default occurred in November 2018



  Ad Hoc Group lenders have become increasingly concerned in light of recent developments
  > Decatur warning letter, which heightened FDA-related concerns

  > Disappointing 4Q 2018 earnings results
  > Continued cash burn

  > 2019 budget, which did not instil l confidence in a path to refinancing



  Ad Hoc Group lenders believe they have a strong case for an event of default and are confident they would win in litigation
  > If lenders call a default today, their belief is that they would receive a favorable ruling at the latest by September 2019



  Ad Hoc Group lenders feel emboldened to exert leverage today given their confidence in winning in litigation and to protect their
  position against what they see as continued collateral deterioration (i.e., cash burn)

  > Understand that, in all scenarios including a bankruptcy, lenders are entitled to receiving par plus accrued interest before any value
    flows to junior creditors or shareholders


                                                                                                                                  PJT Partners   2

Confidential                                                                                                             Debtors_Prod_00053432
                                                                                                                Confidential
                         Case 1:20-cv-01254-MN Document 5-14 Filed 10/02/20 Page 3 of 11 PageID #: 1471
                                                                                              Prepared at Request of Counsel

  Lender Considerations
   Lenders will weigh the downside risks of calling an event of default against the perceived benefits.

               Why Lenders Would Call an Event of Default                        Why Lenders Would Not Call an Event of Default

    > Regardless of the path taken, secured lenders are owed par           > A default may cause an additional decrease in the trading price
      plus accrued interest
               - Senior most position in capital structure with security
                                                                           > Lenders would not receive any cooperation from the Company
    > Lenders are frustrated with passage of time and want to set            during a trial
      a precedent for cases in the future
                                                                                  - Company will not sign engagement letters or pay
    > Calling default now catalyzes the process in which lenders                    advisors
      can take control, arguably at a trough point before market
                                                                                  - Will not receive information/business plan through
      resets kick in and the business plan takes shape
                                                                                    normal course
    > Belief in underlying value of the Company and that any
      disruption and value decline will be temporary
                                                                           > Default may cause business disruption and value destruction
    > Confidence in winning any litigation regarding an event of
      default, coupled with the belief that there is limited                      - Unknown collateral damage from other stakeholders
      downside risk while in litigation
                 Secured creditors retain their rights during litigation   > Interim trading within the term loan may change the Ad Hoc
                 and a potential bankruptcy filing                           Group composition and drop the Group below the 50%
                 Litigation will likely force the Company to refinance       threshold
                 lenders during the trial                                         - May result in new financial advisors or counsel being
                      o If the Company is not able to, lenders can                  hired
                        show they are the fulcrum security
                 Lenders may be able to get the business plan in           > Fear third party purchasing 50% of TL and changing waterfall
                 discovery                                                   provisions and blocking event of default
    > Deal to "cure" an event of default once called will be much
      more expensive for the Company than the proposed
      standstill
                                                                                                                                PJT Partners   3
Confidential                                                                                                              Debtors_Prod_00053433
                                                                                                                Confidential
                         Case 1:20-cv-01254-MN Document 5-14 Filed 10/02/20 Page 4 of 11 PageID #: 1472
                                                                                              Prepared at Request of Counsel

  Company Perspectives
   The Company must weigh the risks of not reaching a standstill agreement against the benefits.

                  Risks of Not Reaching an Agreement                                 Benefits of Not Reaching an Agreement
    > Chance of losing at trial if lenders call a default                 > Do not have to pay any cash or increased economics to lenders
                                                                            at this time
               - Lenders will offer a more onerous deal to cure a
                 default if they win at trial
                 Lenders may take aggressive posture against              > Company wil l not have to deal with diligence requests from Ad
                 management                                                 Hoc Group
                 Wil l need to negotiate cash collateral, potential DIP
                 financing and other key terms with lenders in a
                                                                          > Chance of Company winning at trial if lenders call a default
                 bankruptcy
                                                                                 - Opportunity to litigate potential liability/damage claims
    > If lenders call a default, Company will need to quickly pivot
                                                                                   against lenders
      to executing 4 options at a moment when it wants time:
               - Amendment/forbearance of default
                                                                          > Chance of lenders "blinking" and not calling a default(although
                 Refinancing the debt
                                                                            this may be low)
                  M&A activity
                 Chapter 11 restructuring
    > TLB will go current in Q1 2020,which may force the
      Company back to the negotiating table in any event
               - Unclear if the debt is refinanceable without a
                 business plan
    > Unlikely to get ABL if default(or can call a cross-default)
    > Additional litigation will be a distraction



                                                                                                                                PJT Partners
Confidential                                                                                                              Debtors_Prod_00053434
                          Case 1:20-cv-01254-MN Document 5-14 Filed 10/02/20 Page 5 of 11 PageID #: 1473
                                                                                                                 Confidential
                                                                                               Prepared at Request of Counsel

  Proposal Side-By-Side
                                                                                                                                                                             [3/22]Company
                                 3/15 Company Counterproposal                                              3/20 TLB Counterproposal
                                                                                                                                                                             Counterproposal
                    Standstill Agreement governed by the following terms:                 Standstill Agreement governed by the following terms:                        >   Accept, except Standstill
                    • Under the Standstill Agreement,the Company is not                   > Same as 3/15 Company Counterproposal                                           Period extended to
                        permitted to utilize certain baskets(the "Specified                                                                                                [2/28/2020]
                        Baskets") during the Standstill Period(see "Other
                        Modifications/ Amendments")
                    • During the Standstill Period,the Lenders shall not                  >    Same as 3/15 Company Counterproposal
                        declare any Event of Default or otherwise seek to
                        exercise any rights or remedies under the Loan
                        Agreement or the other Loan Documents as a result
                        of any alleged Event of Default arising from any
                        a lleged breach of any of the covenants contained in
                        Sections 5.01, 5.02, 5.03 or 5.07 of the Loan
                        Agreement(any such alleged Event of Default, a
                       "Specified Matter"),to the extent the facts and
     Agreement
                        circumstances giving rise to such breach:
      Structure
                                   are publicly available as of the date of the
                                   Agreement; or
                                   are not publicly available but have been
                                   disclosed in writing
                                          o to private side Lenders via
                                              I ntraLinks; or
                                          o to the advisors to the ad hoc
                                              group of Lenders
                    • Standstill Period: Date of the Standstill Agreement                 >    Same as 3/15 Company Counterproposal, but extended
                        through the earlier of 06/30/19 and the occurrence                     Standstill Period to 09/30/19
                        of a Default or Event of Default under the Agreement,
                        the Loan Agreement or the other Loan Documents,
                        excluding any Specified Matter(as defined above)


        Fee         >   No Fee                                                            >   150bps PIK Fee                                                           >   [100bps] PIK Fee

                    >   No Rate Increase                                                  >   150bps payable in cash                                                   >   Reject
    Rate Increase

        Call        >   No Call Protection                                                >   Hard Call 102 through maturity                                           >   Reject
     Protection



                                                                                                                                                                 I r
                                                                                               Per the TLB Counterproposal (3/20), failure to comply with the     I        Termination of the Standstill
                                                                                              Comprehensive Amendment milestone shall result in an Event of       I    Agreement caused by breach of any
                        Failure to meet any Milestone shall not constitute a Default or                                                                           I
                                                                                                 Default. The breach of any other Milestones and Affirmative            Milestone or Affirmative Covenant
                        Event of Default but shall permit the Lenders to terminate the                                                                            I
                                                                                                Covenants of the Standstill Agreement shall result in 75bps of    I    shall result in [25bps]of PIK interest
                                               Standstill Period
                                                                                                  incremental cash interest and shall permit the Lenders to
                                                                                                               terminate the Standstill Period                                               PJT Partners       5

Confidential                                                                                                                                                                        Debtors_Prod_00053435
                               Case 1:20-cv-01254-MN Document 5-14 Filed 10/02/20 Page 6 of 11 PageID #: 1474
                                                                                                                      Confidential
                                                                                                    Prepared at Request of Counsel

  Proposal Side-By-Side
                                                                                                                                                                                   [3/22]Company
                                      3/15 Company Counterproposal                                               3/20 TLB Counterproposal
                                                                                                                       •                                                           Counterproposal
                         >     Monthly 3-statement financials no later than 30 days • Monthly 3-statement financials and KPI reporting no later                           • Accept
     3-Statement
                               after the end of each month (no KPI reporting)         than 30 days after the end of each month (KPI reporting to
     Financials &
                                                                                      i nclude volume and pricing for the top 30 products and
         KPIs
                                                                                      plant KPIs TBD)

                         >     Monthly ANDA pipeline reporting following the                   >    Monthly ANDA pipeline reporting by 03/31/19. Pipeline                  >    [Discuss with Company if
    ANDA Pipeline
                               delivery of the business plan                                        report to include FDA submissions and approvals                             SWOT analysis is useful or
      Reporting
                                                                                               >    ANDA SWOT Analysis                                                          easily completed]

                         >    [Monthly Lender calls with Q&A][note: JD to confirm              >    Monthly lender calls with Q&A for public-side lenders                  >    Accept
    Calls with Q&A            whether lender calls are to be with public- or private-          >    Private-side calls to commence upon entry into NDA by
                              side lenders]                                                         holders

                         • Company shall promptly provide the TLB Group                        >    Same as 3/15 Company Counterproposal                                  • Accept, but [discuss with
                           Advisors with copies of any material (i)                                                                                                         Company if meeting minutes
                           correspondence received from the FDA and (ii) cover                                                                                              is feasible or worth giving]
                           letters to reports delivered to the FDA, in each case
                           solely with regard to any FDA Form 483 or warning
                           letter
    Correspondence                                                                             • Company shall provide copies of warning letter(s), OAI
    documents,and                                                                                status, or similar regulatory actions by Swissmedic or
        reports                                                                                  CDSCO on the Amityville, Swiss, India, Vernon Hills, or
                                                                                                 Cranbury facilities
                                                                                               • Company shall provide meeting minutes for any FDA
                                                                                                 meeting
                                                                                               • Company shall provide the TLB Group Advisors with
                                                                                                 A korn's response to the FDA Warning Letter received in
                                                                                                 January 2019

                         • Company shall (i) provide the TLB Group Advisors                    • Company shall (i) provide the TLB Group Advisors with                     >    Accept
                           with monthly QSCAP update reports and (ii) arrange                    m onthly QSCAP update reports('),(ii) arrange for a
      Third Party
                           for a monthly update meeting between the TLB                          m onthly update meeting between the TLB Group advisors
      Consultant
                           Group advisors and the Company's regulatory                           a nd the Company's regulatory counsel, and (iii) monthly
       Reports
                           counsel.                                                              u pdate meetings with the Company's third party
                                                                                                 consultants



                                                                                               II                                                                       Ir
                     I                                                                               Per the TLB Counterproposal (3/20), failure to comply with the     II      Termination of the Standstill
                                                                                               ii   Comprehensive Amendment milestone shall result in an Event of       I I Agreement caused by breach of any
                     I       Failure to meet any Milestone shall not constitute a Default or                                                                            1 I Milestone or Affirmative Covenant
                     1                                                                         II      Default. The breach of any other Milestones and Affirmative      1I
                             Event of Default but shall permit the Lenders to terminate the    H
                     I                                                                                Covenants of the Standstill Agreement shall result in 75bps of    I I shall result in [25bps]of PIK interest
                     I                              Standstill Period                          II
                                                                                               II       incremental cash interest and shall permit the Lenders to       1
                     :                                                                                               terminate the Standstill Period                    I
                                                                                               II                                                                      .
                                                                                                                                                                       .

 (1)QSCAP under review.
                                                                                                                                                                                                  PJT Partners       6

Confidential                                                                                                                                                                             Debtors_Prod_00053436
                          Case 1:20-cv-01254-MN Document 5-14 Filed 10/02/20 Page 7 of 11 PageID #: 1475
                                                                                                                 Confidential
                                                                                               Prepared at Request of Counsel

  Proposal Side-By-Side
                                                                                                                                                                                   [3/22]Company
                                3/15 Company Counterproposal                                               3/20 TLB Counterproposal
                                                                                                                                                                                   Counterproposal
                     >   The Company shall provide weekly updates to the Ad Hoc >             Same as 3/15 Company Counterproposal, but including                        >     Accept
      ABL Status
                         Group Advisors regarding the ABL refinancing and / or                obligation to provide term sheets if lenders and/or refi parties
       Updates
                         extension process(no obligations to provide term sheets)             consent

      Continued      >   None                                                            >    The Company shall continue to retain PJT Partners and           >                Accept, but delete parenthetical
     Retention of                                                                             AlixPartners(or such other restructuring and financial advisors
      Company                                                                                 as are acceptable to the Required Lenders)
       Advisors

                     >   Company to provide 5-year business plan by 05/03/19,         >       Same as 3/15 Company Counterproposal                                       >     Accept
                         to include a balance sheet, cash flow, and income
     Business Plan
                         statement(including material assumptions)on a monthly
                         basis for the first year and on a quarterly basis thereafter

                     >   None                                                            >    Same as 3/15 Company Counterproposal                           • Reject pre-emptive rights, TLB
                                                                                         >    Pre-emptive Rights: TLB Lenders have pre-emptive rights to       lenders will have right to
       ABL Refi
                                                                                              provide financing secured by the ABL collateral if the Company   participate in market process if
                                                                                              seeks non-traditional financing to replace the existing ABL      neccessary

      Strategic      >   None                                                            >    Report from PJT Partners on strategic alternatives detailing               >     Accept
     Alternatives                                                                             plans to reduce the TLB exposure by 05/31/19
       Report

                     >   None                                                           • Enter into comprehensive amendment of the TLB Credit                           >     Reject
                                                                                           Agreement by no later than 09/30/19, which comprehensive
                                                                                           a mendment shall be in form and substance acceptable to the
                                                                                           Required Lenders, and which, in any event, shal l include a
    Comprehensive                                                                          m odification to require affected lender consent for
     Amendment                                                                             m odifications to the pro rata sharing and waterfal l provisions
                                                                                          (the "Comprehensive Amendment");the failure to enter into
                                                                                          the Comprehensive Amendment by 9/30/19 shal l constitute
                                                                                           a n immediate Event of Default under the Credit Agreement
                                                                                           a nd the other Loan Documents

                     • Company to provide a 13-week cash flow forecast on a              >    Same as 3/15 Company Counterproposal                                       >     Accept
                       monthly basis commencing on 04/12/19,and shall
                       deliver monthly variance reporting thereafter
    13 Week Cash       concurrently with the delivery of the 13-week cash flow
        Flow           forecast. For the avoidance of doubt, under no
                       circumstances shal l any variance reported constitute a
                       Default or Event of Default or permit termination of the
                       Standstill Period


                      Failure to meet any Milestone shall not constitute a Default or          Per the TLB Counterproposal (3/20), failure to comply with the    I   I           Termination of the Standstill
                                                                                              Comprehensive Amendment milestone shall result in an Event of      I   I       Agreement caused by breach of any
                      Event of Default but shall permit the Lenders to terminate the                                                                             I   I
                                             Standstill Period                          I I      Default. The breach of any other Milestones and Affirmative     I   I        Milestone or Affirmative Covenant       I
                                                                                                Covenants of the Standstill Agreement shall result in 75bps of   I   I       shall result in [25bps]of PIK interest
                                                                                                  incremental cash interest and shall permit the Lenders to
                                                                                                               terminate the Standstill Period
                                                                                                                                                                                                   PJT Partners           7

Confidential                                                                                                                                                                             Debtors_Prod_00053437
                                     Case 1:20-cv-01254-MN Document 5-14 Filed 10/02/20 Page 8 of 11 PageID #: 1476
                                                                                                                            Confidential
                                                                                                          Prepared at Request of Counsel

  Proposal Side-By-Side
                                                                                                                                                                                         [3/22]Company
                                            3/15 Company Counterproposal                                                3/20 TLB Counterproposal
                                                                                                                                                                                         Counterproposal
        Permitted             >     Eliminate ratio debt and remaining incremental debt - >                Same as 3/15 Company Counterproposal                                    >   Accept
      Indebtedness                  Section 2.09; 6.01

                              • Eliminate general basket and liens on ratio debt and                  >    Same as 3/15 Company Counterproposal                                    >   Accept
                                i ncremental debt, l iens arising from Sale and
    Permitted Liens
                                Leaseback transactions and general liens in excess of
                                $10mm on aggregate - Section 6.02(h),(k),(1)

       Restricted             >     Eliminate Available Amount RP capacity; eliminate                 >    Same as 3/15 Company Counterproposal                                    >   Accept
       Payments                     Available Amount capacity - Section 6.08(a),(b)

                              >     Eliminate Available Amount capacity and Permitted                 • Eliminate Available Amount capacity, non-loan party                        >   [To Discuss With Company]
                                    Foreign Loans - Section 6.04(m),(n)                                 baskets, Permitted Foreign Loans Permitted Acquisitions,
       Permitted                                                                                        i nvestments in connection with asset dispositions,
      Investments                                                                                       guarantees to non-loan parties and loans to non-loan
                                                                                                        parties - Section 6.04(d),(e),(j),(1),(m),(n)


                              • Eliminate Permitted Acquisitions(excluding Drug                       • Same as 3/15 Company Counterproposal                                       >   Accept
                                AcquisitionsMin an amount not exceeding $7.5mm)
                                pursuant to Section 6.04(1) of the Loan Agreement in
       Permitted                excess of $7.5mm in the aggregate, or, with respect
      Acquisitions              to Permitted Acquisitions(excluding Drug
                                Acquisitions(1)in an amount not exceeding $7.5mm)
                                by non-Loan Parties, in excess of $2.5mm in the
                                aggregate

                              • Eliminate asset sale reinvestment rights and         • Same as 3/15 Company Counterproposal, except                                                >   [To Discuss With Company]
       Mandatory                el iminate discounted prepayments, unless discounted   discounted prepayments shall be offered to al l TLB
      Prepayments               prepayments are offered to al l members of the TLB     Lenders - Section 2.11(c),(g)
                                Group - Section 2.11(c),(g)

                              • Eliminate baskets for ordinary course deposits and                    >    Same as 3/15 Company Counterproposal, except for the                    >   [To Discuss With Company]
                                general basket other than with respect to assets                           5% CIA carve-out(2)
         Asset                  owned by Akorn India Private Limited (or the equity
      Dispositions              i nterests therein), sell, transfer, lease, or otherwise
                                dispose of assets with aggregate book value in excess
                                of 5% CTA(2) — Section 6.05 (h)


                          F                                                                           II                                                                      1r
                         I           Effecting any transaction permitted solely by one or more        1I                                                                      ii
                         I        Specified Baskets during the Standstill Period shall constitute a   ii       Same as 3/15 Company Counterproposal (i.e., breach of          II                 Accept
                          i                                                                           ii   Negative Covenants results in an Event of Default under the Loan   1i
                          1          Deau
                                        f lt or E
                                                Eventt off D f lt(as appcae)
                                                                        li bl underd     e Loan
                                                                                            oan                                                                               1
                                                                                                      ii                            Agreement)
                         Ii                                   Agreement
                                                                                                                                                                           ..
 (1) "Drug Acquisition" means any acquisition (including any license or any acquisition of any license)solely or primarily of all or any portion of the rights in respect of one or more drugs or
     pharmaceutical products, whether in development or on market(including related intellectual property), but not of Equity Interests in any Person or any operating business unit.                 PJT Partner   8
 (2) 5% of current Total Assets represents $75mm as of December 31, 2018.
Confidential                                                                                                                                                                                    Debtors_Prod_00053438
                               Case 1:20-cv-01254-MN Document 5-14 Filed 10/02/20 Page 9 of 11 PageID #: 1477
                                                                                                                      Confidential
                                                                                                    Prepared at Request of Counsel

  Proposal Side-By-Side
                                                                                                                                                                                   [3/22]Company
                                      3/15 Company Counterproposal                                   M/20TLB Counterproposal
                                                                                                          •                                                                        Counterproposal
                        >      Not requested                                                    • Any judgment,award or settlement, individually or in the                   >   Reject
                                                                                                  aggregate, in excess of $20mm, including, without
    Damage Claims                                                                                 limitation, in connection with, related to or arising from,
                                                                                                  the Fresenius litigation and/or any shareholder litigation,
                                                                                                  shall constitute an Event of Default

                        >      No change to pledge of unencumbered assets          • Pledge of unencumbered assets, including 100% pledge of                                     [Discuss with Cravath]
                        >      No change to Material Subsidiary definition           foreign subsidiaries
                                                                                   • Refresh Material Subsidiary definition - confirm whether
                        >     No change to Minimum Tranche Amount provisions         assets were designated immaterial and today comprise
                        >     Eliminate Sale and Leaseback Transactions - Section    >10% of assets/EBITDA
                              6.06                                                 • Required Lender consent mandatory to waive Minimum
                        >     Consent of Required Lenders to designate any           Tranche Amount
                              U nrestricted Subsidiaries - Section 5.12            • Same as 3/15 Company Counterproposal
                        >     Prohibition on transfer of any material assets to    • Same as 3/15 Company Counterproposal
                              U nrestricted Subsidiaries, except as otherwise      • Prohibition on the transfer of any material assets to
        Other                 permitted under the Credit Agreement - Section 5.12    U nrestricted Subsidiaries, absent prior written consent of
                        >     Eliminate ability of any Loan Party to acquire TLB     Required Lenders - Section 5.12
                              Loans, unless any offers to acquire TLB loans are    • Same as 3/15 Company Counterproposal, except any
                              made to al l members of the TLB Group - Section        offers to acquire TLB loans shall be made to al l TLB
                              2.11(g); 9.04                                          Lenders - Section 2.11(g); 9.04
                        >     No change to consent requirement to assignments      • Eliminate Borrower consent requirement to assignments
                        >     No change to consent to successor/replacement        • Eliminate Borrower consent to successor/replacement
                              agent                                                  agent
                        >     Make any Extension Offers or enter into any          • Same as 3/15 Company Counterproposal
                              Extensions of the TLB, unless any Extension Offer is
                              made to al l TLB lenders - Section 2.23



                                                                                                :1                                                                      1
                               Effecting any transaction permitted solely by one or more
                    I       Specified Baskets during the Standstill Period shall constitute a            Same as 3/15 Company Counterproposal (i.e., breach of          1I                 Accept           1
                                                                                                     Negative Covenants results in an Event of Default under the Loan   II                                  1
                               Default or Event of Default(as applicable) under the Loan
                                                      Agreement                                                               Agreement)
                                                                                                                                                                        ,




                                                                                                                                                                                                PJT Partnere.   9

Confidential                                                                                                                                                                              Debtors_Prod_00053439
                          Case 1:20-cv-01254-MN Document 5-14 Filed 10/02/20 Page 10 of 11 PageID #: 1478
                                                                                                                  Confidential
                                                                                                Prepared at Request of Counsel

  Proposal Side-By-Side
                                                                                                                                                          [3/22]Company
                                3/15 Company Counterproposal                                 L/20TLB Counterproposal
                                                                                                  •                                                       Counterproposal
                      >   Usual and customary, including but not limited to:      >   Usual and customary, including but not limited to:            >   Reject
                      >   Definitive documentation in form and substance          >   Same as 3/15 Company Counterproposal, but require a
                          acceptable to Required Lenders and the Company,             Tolling Agreement
                          and approved and executed by Required Lenders and
                          the Company[note: Given the nature of this standstill
                          agreement, we are not sure of the need for a separate
                          tolling agreement];
                      >   No Tolling Agreement requirement                            Entry by Company and applicable subsidiaries into a tolling
      Conditions
                                                                                      agreement with TLB Group or its applicable
      Precedent
                                                                                      representative(s), which shall be in form and substance
                                                                                      acceptable to Required Lenders(the "Tolling
                                                                                      Agreement").
                      • Agreement by the Company to pay the fees of                   Retention of Greenhill & Co.("Greenhill")
                        Greenhill on terms mutually agreeable to Greenhill
                        and the Company                                           • Same as 3/15 Company Counterproposal
                      • Expense reimbursement of the Ad Hoc Group
                        Advisors on the terms described herein

                    • The Company shall continue to pay fees of counsel to        • The Company shall continue to pay fees of counsel to the            Accept, except fees for
                      the TLB Group during the Standstill Period in                 TLB Group during the Standstill Period in accordance with           Greenhill to be mutually
     Payment of       accordance with the fee letter related thereto, and           the fee letter related thereto, and shall pay the fees of           agreed between Greenhill
   Advisor Fees and   shall pay the fees of Greenhill, as financial advisor to      G reenhill, as financial advisor to the TLB Group,on the            and the Company
      Expenses        the TLB Group,on terms mutually agreeable to                  terms proposed by Greenhill on 03/03/19, during the
                      Greenhill and the Company, during the Standstill              Standstill Period
                      Period

                      >   No TollingAgreement requirement                     • Acceptance of this Term Sheet by the Company shall be               >   Reject Tolling Agreement
                                                                                conditioned upon its agreement that, during the period
                                                                                from the date of such acceptance until the closing of the
                                                                                A mendment,any potential claim against the Company
                                                                                that may be asserted by a Lender and/or the Agent shall
                                                                                be evaluated, determined, and adjudged as if such Lender
     Other Terms                                                                a nd/or the Agent had asserted such potential claim on
                                                                                02/24/19
                      • The Standstill Agreement shall expressly provide that • Same as 3/15 Company Counterproposal                                >   Accept
                        entry into the Standstill Agreement shall not
                        constitute an admission by any party to the
                        occurrence or non-occurrence of a Default or Event of
                        Default




                                                                                                                                                                      PJT Partnere.   10
Confidential                                                                                                                                                     Debtors_Prod_00053440
                            Case 1:20-cv-01254-MN Document 5-14 Filed 10/02/20 Page 11 of 11 PageID #: 1479
                                                                                                                    Confidential
                                                                                                  Prepared at Request of Counsel

  Disclaimer
  This document contains highly confidential information and is solely for informational purposes. You should not rely upon oruse it to form the
  definitive basis for any decision or action whatsoever, with respect to any proposed transaction or otherwise. You and your affiliates and agents
  must hold this document and any oral information provided in connection with this document, as well as any information derived by you from the
  information contained herein, in strict confidence and may not communicate, reproduce or disclose it to any other person, or refer to it publicly, in
  whole or in part at any time except with our prior written consent. If you are not the intended recipient of this document, please delete and destroy al l
  copies immediately.

  This document is "as is" and is based, in part, on information obtained from other sources. Our use of such information does not imply that we have
  independently verified or necessarily agree with any of such information, and we have assumed and relied upon the accuracy and completeness of
  such information for purposes of this document. Neither we nor any of our affiliates or agents, make any representation or warranty, express or
  i mplied, in relation to the accuracy or completeness of the information contained in this document or any oral information provided in connection
  herewith, or any data it generates and expressly disclaim any and al l liability(whether direct or indirect, in contract, tort or otherwise) in relation to
  any of such information or any errors or omissions therein. Any views or terms contained herein are preliminary, and are based on financial, economic,
  market and other conditions prevailing as of the date of this document and are subject to change. We undertake no obligations or responsibility to
  update any of the information contained in this document. Past performance does not guarantee or predict future performance.

  This document does not constitute an offer to sel l or the solicitation of an offer to buy any security, nor does it constitute an offer or commitment to
  lend, syndicate or arrange a financing, underwrite or purchase or act as an agent or advisor or in any other capacity with respect to any transaction,
  or commit capital, or to participate in any trading strategies, and does not constitute legal, regulatory, accounting or tax advice to the recipient. This
  document does not constitute and should not be considered as any form of financial opinion or recommendation by us or any of our affiliates. This
  document is not a research report nor should it be construed as such.

  This document may include information from the S&P Capital IQ Platform Service. Such information is subject to the following:'Copyright02019,
  S&P Capital IQ (and its affiliates, as applicable). This may contain information obtained from third parties, including ratings from credit ratings
  agencies such as Standard & Poor's. Reproduction and distribution of third party content in any form is prohibited except with the prior written
  permission of the related third party. Third party content providers do not guarantee the accuracy, completeness, timelinessor availability of any
  information, including ratings, and are not responsible for any errors or omissions(negligent or otherwise), regardless of the cause, or for the results
  obtained from the use of such content. THIRD PARTY CONTENT PROVIDERS GIVE NO EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT
  LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. THIRD PARTY CONTENT PROVIDERS
  SHALL NOT BE LIABLE FOR ANY DIRECT, INDIRECT, INCIDENTAL, EXEMPLARY, COMPENSATORY, PUNITIVE, SPECIAL OR CONSEQUENTIAL
  DAMAGES, COSTS, EXPENSES, LEGAL FEES, OR LOSSES(INCLUDING LOST INCOME OR PROFITS AND OPPORTUNITY COSTS OR LOSSES CAUSED
  BY NEGLIGENCE) IN CONNECTION WITH ANY USE OF THEIR CONTENT, INCLUDING RATINGS. Credit ratings are statements of opinions and are not
  statements of fact or recommendations to purchase, hold or sel l securities. They do not address the suitability of securitiesor the suitability of
  securities for investment purposes, and should not be relied on as investment advice."

  This document may include information from SNL Financial LC. Such information is subject to the following:"CONTAINS COPYRIGHTED AND TRADE
  SECRET MATERIAL DISTRIBUTED UNDER LICENSE FROM SNL. FOR RECIPIENT'S INTERNAL USE ONLY."
  Copyright CD 2019, PJT Partners LP (and its affiliates, as applicable).
                                                                                                                                             PJT Partners      11
Confidential                                                                                                                          Debtors_Prod_00053441
